NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1374-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

TERESA VERBOUT,
a/k/a TERESA HABASH,
and TERESA SLEEIS,

     Defendant-Appellant.
________________________

                   Submitted February 1, 2021 – Decided June 15, 2021

                   Before Judges Suter and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Sussex County, Indictment No. 16-05-0220.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Francis A. Koch, Sussex County Prosecutor, attorney
                   for respondent (Shaina Brenner, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Teresa Verbout appeals from an order denying her petition for

post-conviction relief (PCR) without an evidentiary hearing. We affirm for the

reasons set forth below.

                                       I.

      On December 8, 2015, defendant consumed alcohol at an office party.

After the party, she drove to a bar in Denville. While there, defendant purchased

and consumed more alcohol. Defendant went to two more bars, one in Denville

and one in Jefferson, and again consumed alcohol. Finally, defendant stopped

at a QuickChek convenience store in Jefferson, located in the mid-plaza between

the northbound and southbound lanes of Route 15.

      When defendant exited the QuickChek in her motor vehicle, she turned

onto Route 15 going the wrong way, driving northbound in the southbound lanes

of travel. Defendant drove approximately five miles in the wrong direction, at

a speed of between sixty-one and seventy-eight miles per hour. Investigation

later revealed defendant was impaired by alcohol and had a blood alcohol

content of .179 % while operating her motor vehicle. While driving impaired in

the wrong direction on Route 15, defendant struck the vehicle of Robert J.

Hunter, III, killing him instantly.




                                       2                                  A-1374-19
         An investigation revealed no signs of skid marks or deceleration anywhere

on the roadway before or after impact of the two vehicles. In her statement to

police, defendant admitted that she became aware she was driving in the wrong

direction on Route 15 after approximately three minutes. Defendant continued

to do so, however, because she "figured that no one would be driving in the fast

lane."

         On May 26, 2016, a grand jury indicted defendant for first-degree

aggravated manslaughter, N.J.S.A. 2C:11-4(a), and second-degree vehicular

homicide, N.J.S.A. 2C:11-5. On November 27, 2017, while represented by

counsel, 1 defendant pled guilty to aggravated manslaughter. Defendant also

pled guilty to driving while intoxicated, 39:4-50. As part of the negotiated plea

agreement, the State agreed to recommend defendant be sentenced on the

indictable charge to twelve years' incarceration subject to the No Early Release

Act (NERA), 2 and that she also be subject to a ten-year step-down and be

sentenced as a first offender on the DWI charge. Additionally, the State agreed

to dismiss the remaining count of the indictment and nine motor vehicle tickets.



1
 Unfortunately, defendant's counsel at her plea and sentencing, Daniel A.
Colfax, passed away in August 2019.
2
    N.J.S.A. 2C:43-7.2

                                         3                                 A-1374-19
For her part of the agreement, defendant reserved the right to argue for

sentencing in the second-degree range. On February 23, 2018, defendant was

sentenced by Judge William J. McGovern, III.

       Before sentencing, trial counsel submitted a brief in support of defendant's

position in favor of a sentence in the second-degree range. At sentencing, the

judge heard from friends and family members of both defendant and the victim.

The sentencing judge rejected defendant's request to be sentenced in the second-

degree range and imposed the twelve-year sentence. All other charges were

dismissed. Defendant's sentence was affirmed on direct appeal on September

25, 2018. 3

       On December 10, 2018, defendant filed her PCR petition. Oral argument

was heard before Judge N. Peter Conforti on September 26, 2019.              Judge

Conforti denied defendant's PCR petition without an evidentiary hearing.

Defendant argues she was entitled to an evidentiary hearing and that she

received ineffective assistance of counsel because her attorney failed to

advocate adequately for a reduced sentence.




3
    State v. Verbout, No. A-003325-17 (App. Div. Sept. 25, 2018).

                                         4                                  A-1374-19
                                        II.

      We analyze ineffective assistance of counsel claims by using the two-

prong test established by the Supreme Court in Strickland v. Washington, 466

U.S. 668, 694 (1984). See State v. Preciose, 129 N.J. 451, 463-64 (1992). The

first prong of the Strickland test requires a defendant to establish counsel's

performance was deficient. Preciose, 129 N.J. at 463. "The second, and far

more difficult, prong . . . is whether there exists 'a reasonable probability that,

but for counsel's unprofessional errors, the result of the proceeding would have

been different.'" Id. at 463-64 (quoting Strickland, 466 U.S. at 694).

      There exists a strong presumption that counsel rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment. Strickland, 466 U.S. at 689. Further, because prejudice

is not presumed, defendant must demonstrate how specific errors of counsel

undermined the reliability of the proceeding. State v. Fritz, 105 N.J. 42, 61

(2004).

      We defer to a trial court's factual findings made after an evidentiary

hearing on a petition for PCR.      State v. Nash, 212 N.J. 518, 540 (2013).

"However, where the court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn


                                        5                                   A-1374-19
from the documentary record."     State v. O'Donnell, 435 N.J. Super. 351, 373

(App. Div. 2014) (citing State v. Harris, 181 N.J. 391, 420-21 (2004)). When a

PCR court does not conduct an evidentiary hearing, we "conduct a de novo

review of both the factual findings and legal conclusions of the PCR court."

State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016) (quoting Harris, 181

N.J. at 421).

      On appeal, defendant contends her trial counsel failed to argue on the

record for mitigating factors N.J.S.A. 2C:44-1(b)(4), "substantial grounds

tending to excuse or justify the defendant's conduct, though failing to establish

a defense"; and N.J.S.A. 2C:44-1(b)(9), "[t]he character and attitude of the

defendant indicate that the defendant is unlikely to commit another offense";

and N.J.S.A. 2C:44-1(b)(11), "the imprisonment of the defendant would entail

excessive hardship to the defendant's dependents." Defendant also alleges her

trial counsel failed to argue for consideration of defendant's remorse as a non-

statutory mitigating factor at sentencing. While not argued by her PCR counsel

on appeal, defendant alleged in her PCR certification that her guilty plea was

not knowing, voluntary, and intelligent because she was not aware of the

elements of first-degree aggravated manslaughter before she pled guilty. She




                                       6                                  A-1374-19
argues that her PCR claim is dependent on facts outside the record which create

the need for an evidentiary hearing.

      We disagree with defendant's arguments. Before the sentencing judge,

defendant recounted the various life challenges and setbacks which she argued

contributed to the fatal Route 15 car accident. She accepted responsibility for

her actions and apologized to the victim's family. She showed remorse in open

court in the presence of the judge, counsel, and the victim's family.            At

sentencing, trial counsel linked defendant's history to the mitigating factors. He

did not specifically reference individual factors in his argument, but repeatedly

referenced their inclusion in his sentencing memo.        Finally, he argued for

imposition of a sentence in the second-degree range based on defendant's

personal history, including but not limited to her lack of criminal history and her

psychological background, as well as the mitigating factor arguments in his

written submission.

      Our review of the record as well as Judge Conforti's thorough and cogent

oral opinion lead us to conclude defendant has not shown her trial counsel's

performance to be ineffective under Strickland. Judge Conforti reviewed trial

counsel's sentencing memo as well as the entire sentencing record. We agree

with Judge Conforti and reject defendant's argument that "a defense attorney


                                        7                                   A-1374-19
must use magic words" to address each mitigating factor by name. See Blake,

444 N.J. Super. at 299. Trial counsel's written submission and argument before

the sentencing judge articulated facts and law in the record sufficient "to fulfill

his obligation to provide effective assistance to . . . [his] client." Ibid. As to

defendant's guilty plea argument, we note the record shows a painstaking and

thorough colloquy between her, her counsel, and Judge McGovern where

defendant did in fact knowingly, voluntarily, and intelligently waive her right to

a jury trial at the time she pled guilty to aggravated manslaughter.

      In all, we find defendant failed to overcome the "strong presumption that

counsel rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment." Strickland, 466 U.S. at 689.

Defendant offered no specific facts to "demonstrate how specific errors of

counsel undermined the reliability of the proceeding." Fritz, 105 N.J. at 61.

      Any argument not addressed here lacks sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                        8                                   A-1374-19